DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the preliminary amended claims filed 12/10/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed limitations of “a first antenna element”, “a first coil” and “a capacitor” in claim 1, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over RUARO et al. (EP 3122071) in view of Peters et al. (U. S. Pat. App. Pub. No. – 2002/0071482).
Regarding claims 1 and 12, RUARO et al. disclose a hearing aid (10) comprising: a first wireless interface (14) communicating via a first antenna element (15), the first wireless interface configured to operate at a first operational frequency ([0042]); a second wireless interface (16) configured to communicate via a first coil (17), a power source ([0006]) configured to provide power to components of the hearing aid inherently (Fig. 1) as claimed. 
But RUARO et al. may not specially teach that the hearing aid is configured to charge a transmitter part of the first wireless interface according to a charge profile, and where the charge profile defines a relation between charged power level and time, the charge profile defining a charge rate being in the range of 2.5-4 mA/microsecond, wherein the first wireless interface comprises a capacitor configured to be charged according to the charge profile as claimed. 
Peters et al. disclose a similar structured hearing device, wherein the hearing aid is configured to charge a transmitter part of the first wireless interface according to a charge profile and where the charge profile defines a relation between charged power level and time, the charge profile defining a charge rate being in a suitable range ([0007]) as claimed.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable transmitter part of Peter et al., such as one or more RC charging circuits with charge rate being in a suitable range for the power source, for example, 2.5-4 mA/microsecond, for the hearing aid taught by RUARO et al., in order to effectively and efficiently operate the hearing aid.
Regarding claim 2, RUARO et al. further disclose the hearing aid, wherein the second wireless interface is configured to communicate inductively in a frequency range of 1-900 MHz, such as around 4 MHz, such as around 5 MHz, such as around 900 MHz ([0052]).
Regarding claims 3-5 and 13-14, RUARO et al. further disclose the hearing aid, wherein the transmitter is configured to transmit at a plurality of discrete power levels ([0043-0051]).
Regarding claim 6 and 15-18, RUARO et al. further disclose the hearing aid, wherein the first wireless interface is configured to communicate using Bluetooth and/or Bluetooth Low Energy protocol ([0026]).
Regarding claim 7, RUARO et al. further disclose the hearing aid, wherein the second wireless interface is configured to communicate inductively to an external device, such as a contralaterally placed hearing aid, for transmitting audio signals from the hearing aid to the contralaterally placed hearing aid for supplying binaural sounds to the user ([0050-0055]).
Regarding claim 8, RUARO et al. further disclose the hearing aid, wherein the hearing aid is configured to receive digitized sound via the first wireless interface and the hearing aid is further configured to transmit the received digitized sound, or a processed version hereof, to the contralaterally placed hearing aid ([0050-0055]).
Regarding claims 9 and 11, neither RUARO et al. nor Peters et al. specially teach a mobile phone as claimed. Since providing suitable mobile phone for hearing aid users is very well known in the art (Official Notice), therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable mobile phone, such as with hearing aid access/mode, the hearing aid taught by RUARO et al. over Peters et al., in order to provide mobile phone for the hearing aid users.
Regarding claim 10 and 19-20, RUARO et al. further disclose the hearing aid, comprising two hearing aids to farm a binaural hearing aid system ([0055]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651